DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-15 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(h) and 37 CFR 1.84(u) because Figure 5 includes multiple views under a single label, and therefore the views are not “clearly separated from one another”. Further, “[t]he different views must be numbered in consecutive Arabic numerals”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the body consists of the top having the top portion and the protuberance.” It is unclear how this limitation is position given claim 7, from which claim 12 depends, already recites the opposite, “the top portion having…a top” in line 4.
Claim 13 recites the limitation “a recess” in line 1. It is unclear from the claim whether this recess is the same as, or different from, the recess previously recited in claim 1, line 7.
Claim Rejections - 35 USC § 102
Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,277,209 (Gray).
Regarding claim 1, Gray discloses a clamp assembly (10; see Figures 1-7 and annotated Figure 1 below) for securing a rudder to an aquatic device, comprising:
a body (21) having a first end, a second end, a top, and a bottom;
a slot (37) in the body that extends from the first end toward the second end;
at least one pin (19) extending outwardly from and transversely to the body (see Figure 1 where pin 19 extends from transverse plane 28); and 
a clamp (23) having a clamp handle (95) operatively connected to the top of the body, wherein the clamp handle is configured to transition such that a clamping force is applied by reducing a height of the slot of the body (see Figure 5 vs. Figure 6, and column 4, lines 38-41).

    PNG
    media_image1.png
    522
    650
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Gray
Regarding claim 2, Gray discloses a cutout (65) in the bottom (see Figure 3).
Regarding claim 3, Gray discloses a post (19) operatively connected to the clamp (23) at one end and connected to a nut (61) at the other end (see Figure 3).
Regarding claim 4, Gray discloses the nut (61) is configured to be received and fit within the cutout (65) with close tolerances such that when received in the cutout the movement of the nut is limited (see Figure 3).
Regarding claim 5, Gray discloses the clamp handle (95) having a parallel portion and a tapered portion (see Figure 3).
Regarding claim 6, Gray discloses the parallel portion extends from a clamp head (93) to the tapered portion and the tapered portion extends from the parallel portion to an end of the clamp handle (95; see Figure 3).
Regarding claim 10, Gray discloses a handle (95) of clamp assembly (10; see Figures 1-7 and annotated Figure 1 below) for securing a rudder to an aquatic device, comprising:
a clamp handle (95) having a parallel portion and a tapered portion, wherein the parallel portion extends from a clamp head (93) to the tapered portion and the tapered portion extends from the parallel portion at an angle to an end of the clamp handle (see annotated Figures 2 and 3 below).

    PNG
    media_image2.png
    583
    426
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    489
    444
    media_image3.png
    Greyscale

Figure 2. Annotated Partial Figure 3 of Gray                                Figure 3. Annotated Partial Figure 5 of Gray
Regarding claim 11, Gray discloses the end of the clamp handle (95) is rounded (see Figure 3).

Claims 7, 8, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/0308190 (Tkocz).
Regarding claim 7, Tkocz discloses a clamp assembly (1; see Figures 3 and 8) for securing a rudder to an aquatic device, comprising:
a body (11 & 103) having top portion (11) and a protuberance (103) that are configured in a T-shape (protuberance 103 positioned on top portion 11 forms a “T”, see Figure 8);
the top portion having a first end, a second end, a top, a bottom, and having a square profile (see paragraph [0009], lines 4 and 5);
a bore (16) extending through the body;
a post (18a) connected to a clamp (7 and 8) at one end and a connector (13) at the other end; and
the clamp having a clamp handle (7) operatively connected to a recess (see annotated Figure 4 below) on the top portion (via post 18a), wherein the clamp handle is configured to transition such that a clamping force is applied by reducing a distance between the body and the connector (see paragraph [0007]).
Regarding claim 8, Tkocz discloses the protuberance (103) is configured to be received within a retaining slot of a fin box and the top portion is configured to engage a top surface of the fin box (an intended use recitation which holds no patentable weight on the structure of the clamp assembly itself).
Regarding claim 12, Tkocz discloses the body (11 & 103) consists of the top having the top portion and the protuberance (103).

    PNG
    media_image4.png
    189
    549
    media_image4.png
    Greyscale

Figure 4. Annotated Partial Figure 8 of Tkocz
Regarding claim 13, Tkocz discloses a recess formed between the first end and the second end, wherein the recess is concave (see annotated Figure 4 above).
Regarding claim 14, Tkocz discloses the protuberance (103) extends from the bottom of the top portion between the first end and the second end and is inset from a first side and a second side of the top portion (see the cutout formed in in the protuberance in Figure 8).
Regarding claim 15, Tkocz discloses the protuberance (103) is rectangular in shape (see Figure 8).

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tkocz.
Tkocz discloses the clamp assembly of claim 7, but does not expressly disclose the top portion is 0.70 inches.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a length of a top portion) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tkocz such that the top portion is 0.70 inches, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification to the size of the top portion of the clamp assembly based on the required clamping force of an intended application.

Response to Arguments
Applicant’s arguments, see page 5, filed March 7, 2022, with respect to the previous rejection of claim 7 over US 2019/0111733 (Lai) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
On page 5, regarding claim 1, Applicant asserts Gray does not disclose at least one pin extending outwardly from and transversely to the body as recited in amended claim 1. The Examiner respectfully disagrees and directs Applicant’s attention to Figure 1 of Gray where pin (19) extends outwardly from and transversely to the body (21; see Figure 1 where pin 19 extends from transverse plane 28).
On page 5, regarding claim 9, Applicant asserts the prior art has not been recognized as a result effective variable and therefore the rejection of claim 9 is improper. The Examiner respectfully disagrees and notes that the size of a top portion of a body of a clamp assembly is indeed a result effective variable, in that one of ordinary skill in the art would be motivated to change its size depending on the intended use of the clamp assembly. For example, if one needed a larger clamping force, one would need a larger clamp. In fact, Gray contemplates the size of the clamp assembly in column 6, lines 25-35, in noting a surgeon would want a smaller clamp in order to reduce the opportunity for the clamp assembly to pose a significant obstruction.
On page 6, regarding claim 10, Applicant asserts Gray fails to disclose the tapered portion extend from the parallel portion at an angle to an end of the clamp handle. The Examiner respectfully disagrees and directs Applicant’s attention to annotated Figures 2 and 3 above which show the tapered portion extend from the parallel portion at an angle to an end of the clamp handle (95).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
May 3, 2022